1. Where-one sells land with warranty to which at the time he has no-title and afterwards acquires a title, he is estopped by the .first deed from saying that he had no title at the time of the sale. Reeder ads. Craig, 3 McM. 411.
2. Plaintiff brought action to recover a tract of land described by metes' and bounds and alleged to have been purchased by defendant from one J-. The defendant asserted title to the land described by the same metes and bounds as-in the complaint. An issue was submitted by consent to the jury as to the ownership of the land -included in those same-metes and bounds. As matter of fact, this land was not the land purchased from J-. The verdict was for plaintiff for “ the land in dispute.” Feld', that the verdict was sufficiently certain and definite, and that the judgment was valid, notwithstanding the false description in the complaint of a purchase-from J-.
3. An issue in the words, “ Is plaintiff entitled to the possession of the following described land,” does not refer questions-of law to the jury, but only an issue of fact to be determined by the jury under instructions from the court upon the law of the case.-
4. When all equitable features have been eliminated from a. case, reducing it simply to an action for the recovery of real property, it is properly triable by jury, and there is no necessity for framing the issues to be • submitted. It is not conceded, however, that mere want of formality in framing or ■submitting an issue to be submitted in a case in chancery,, ivould invalidate the judgment. Appeal from judgment by Cothran, J., dismissed. Opinion by
Mr. Justice McIver,